Citation Nr: 1814175	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-11 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right thumb disability.

2.  Entitlement to service connection for scars of the right wrist, right finger, and right thumb as secondary to a right thumb disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to January 1989. 

This case is before the Board of Veterans' Appeals (Board) on appeal from May 2012 and April 2013 rating decisions by the Regional Offices (ROs) of the Department of Veterans Affairs (VA) in Salt Lake City and St. Paul, respectively.

In December 2016, the Veteran revoked her appointment of an authorized representative, and the Veteran is considered to be unrepresented at the present time.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held at the RO in Denver; the transcript of the hearing has been associated with the claims file.

The Board remanded the case for additional evidentiary development in June 2015 and in June 2017.

The case has returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A right thumb disability was noted on the Veteran's Induction Examination.

2.  The preservice right thumb disabliity did not increase in severity during service.

3.  A superimposed right thumb injury happened in active service.  The superimposed right thumb injury was acute and transitory and had resolved fully at the time of separation from service.

4.  Scars of the right wrist, right finger, and right thumb are not related (causation or aggravation) to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  A right thumb disability was not incurred or aggravated by service.  38 U.S.C. §§ 1131, 5103A, 5107 (2012);  38 C.F.R. §§  3.102, 3.159, 3.303 (2017).

2.  Scars of the right wrist, right finger, and right thumb were not incurred in or aggravated by active service and are not proximately due to or a result of a service connected disease or injury.  38 U.S.C. § 1131, 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Remand Compliance

As noted in the Introduction, this case was remanded to the RO for additional development in June 2015 and in June 2017.  The Board is satisfied that there has been substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-67 (1999);  Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014);  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

During the April 2015 Travel Board hearing, the undersigned VLJ clarified the issues decided here and asked questions designed to elicit any potentially relevant evidence in the Veteran's possession.  Furthermore, the VLJ described for the Veteran the type of evidence necessary to substantiate her claims.  This action supplemented VA's compliance with the VCAA and satisfied 38 C.F.R. § 3.103 (2017).
The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

III.  Service Connection

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2017);  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310 (a)-(b) (2017). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2017).

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C. § 1153 applies and the burden falls on the Veteran, not VA to establish aggravation.  Wagner v, Principi, 370 F.3d 1089, 1096 ( Fed. Cir. 2002) ;  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The Board notes that the presumption of soundness does not attach in this Veteran's case.  As discussed below, both finger disability and associated scarring were recorded in her Induction Examination Report.

In deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all of the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153 (2012);  38 C.F.R. 3.306 (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012);  38 C.F.R. § 3.102 (2017);  see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that she incurred a right thumb fracture and associated tendon rupture in active service which necessitated post-service corrective surgery and, as secondary, scars of the right wrist, right finger, and right thumb. 

An August 1984 Report of Medical Examination (Induction Medical Examination) reveals that the the upper extremities were not normal.  She could not flex her right thumb.  The Veteran also reported that she had an injury which resulted in the need for stiches on her right thumb and right forefinger.  The clinician conducting this medical examination opined that the Veteran had fractured her right thumb at age 14, and right little finger at age 12.  The clinician added that that it was unclear whether tendon surgery was performed, but it had been advised.  There was no flexion of the terminal digit.  Moreover, in an August 1984 Report of Medical History, the Veteran indicated that she had broken bones.  As noted above, the Veteran's active service began in January 1985.

In a February 1987 service treatment record (STR), an examiner noted that the Veteran sought treatment for trauma to the right thumb.  Specifically, she reported that she was struck by a racquet and was experiencing throbbing pain which was exacerbated by movement.  The examiner noted the presence of edema and bleeding at the lateral nail bed.  A subsequent STR from April 1987 reveals that the Veteran presented with a persistent jam and diminished range of motion (ROM) of the right thumb.  The Veteran reported that her right thumb was caught between two racquets in a racquetball match.  The examiner noted that swelling had resolved and there were no paresthesias.  Furthermore, the examiner opined that there were no residuals from a laceration to the right thumb "which presumably" impacted all flexor tendons 6 years earlier, as discussed above.  The examiner provided an impression of severed flexor tendons of the right thumb, referencing an older diagnosis.  An orthopedic consult of the same month revealed that a right thumb radial collateral ligament (RCL) tear of the right interphalangeal (IP) of thumb had healed.  February 1987 x-ray imaging was originally negative; however, subsequent x-ray imaging revealed a chip fracture at the lateral side of the right thumb at the distal interphalangeal (DIP).

The Veteran's December 1988 Separation Examination took note of the marks and scars on her upper extremities. 

VA treatment records from November and December 2003 noted that the Veteran reported that she had undergone tendon transfer surgery in 1992 at the G. L. Naval Hospital.  Notations also mentioned that the Veteran had a healed scar located on her right thumb.

A review of the Veteran's November 2003 Commissioning Examination shows that she responded affirmatively to an history of broken bones and hospitalization.  A 1992 tendon transfer was also described as well as notation that the transfer surgical wounds had healed and the Veteran expressed no subsequent complaints.  An associated orthopedic consultation reported that the Veteran had a history of right thumb flexor tendon laceration.  The Veteran denied either numbness or tingling in her right thumb.  Also noted were a healed scar on her right thumb, adequate motion, and adequate sensation. 

An October 2009 VA treatment record noted that the Veteran reported her right thumb injury.

In a January 2012 x-ray imaging report, a radiologist provided an impression of limited frontal projections of the right wrist and the right hand demonstrate no gross displaced fracture or gross dislocation.  However, there is ulna minus; otherwise joint places are grossly preserved.  The radiologist assigned a primary diagnostic code of abnormality, medical attention needed.

In February 2012, the Veteran was afforded a VA examination.  The examiner reviewed the claims file, considered the Veteran's accounts of her medical history, performed diagnostic testing, and conducted a physical examination.  The examiner provided impressions of right thumb RCL tear which had resolved and right flexor pollicis longus (FPL) rupture, status post repair with residual pain.  The examiner opined that the former had been diagnosed in February 1987; the latter had been diagnosed when the Veteran was 14.  The examiner noted that surgery was reported to have occurred in 1992.  The examiner also opined that the Veteran did have scars related to the impressions provided; however, these scars were not greater than 39 square centimeters.  As to functional impact, the examiner opined that the Veteran's thumb disorder did not limit her ability to work.

Upon review of the file and physical examination, the examiner opined that the claimed conditions, which clearly and unmistakably existed prior to service, were clearly and unmistakably not aggravated beyond their natural progression by an in-service injury, event, or illness.

The examiner supported this opinion with a rationale.  She first advanced that review of the claims file clearly shows that the Veteran suffered a laceration to the right thumb prior to her service resulting in the rupture of the FPL, whereby she had no flexion of the right interphalangeal joint.  Moreover, the claims file clearly shows that the Veteran was advised to undergo surgery; however, she chose not to do so.

Secondly, she opined that STRs reveal that the Veteran suffered an ulnar collateral ligament injury on the right thumb in February 1987.  She was seen for an orthopedic consultation in April 1987, and an examiner noted a healed RCL tear of the right IP of her thumb.  Noting that the 1992 operative records were not available in the claims file, she suggested that the Veteran subsequently underwent tendon transfer to repair her old FPL rupture.  On examination, the Veteran was still unable to flex her right IP joint which meant that surgery was unsuccessful or another surgery was performed.  However, this was noted as pure conjecture as there were no extant surgery records or reports in the claims file.

Lastly, the examiner opined that the Veteran's current complaints relating to her right thumb are the result of the purported tendon transfer surgery she reported that she had in 1992 to repair her preexisting right FPL rupture.  Therefore, her current right thumb condition was not aggravated by any injury while the Veteran was in active service.

In her January 2013 notice of disagreement (NOD), submitted via VA FORM 21-4138, the Veteran stated that the break in her thumb had been misdiagnosed at the Naval Hospital in Okinawa in 1987.  She elaborated that upon proper diagnosis an orthopedist at a hospital told her that the undiagnosed break aggravated her preexisting condition.  Moreover, she claimed that this orthopedist told her that she had to have corrective surgery in order to prevent premature arthritis.  She stated that she was unable to undergo surgery because of pregnancy until after discharge from service.  This surgery, according to her account, was performed at the G. L. Naval Hospital.  However, this surgery resulted in a worsening of her hand condition.  She also claimed that the surgeon fused her thumb even though she asked him not to do so, specifically. 

Review of 2012 and 2013 VA treatment records noted that the Veteran claimed that she underwent surgery during active service.  In a September 2013 mental triage note, a clinician noted that the Veteran reported that she had surgical procedure in service by a U.S. Navy Lieutenant who was performing a tendon transfer to the thumb for the first time.  The Veteran reported that the results of this surgery were not good, causing residual problems of numbness and hand pain.  The Veteran further reported that she remained angry about receiving poor medical treatment.

At the April 2015 Travel Board hearing, the Veteran testified that she had sustained a right thumb injury when she was about 14.  As to the in-service racquetball-related injury, the Veteran stated that her injury would cause early onset arthritis, which could only be prevented through a surgical procedure.  As to surgery, the Veteran testified that she thought that it had been performed in February 1992 at the G. L. Naval Hospital.  The Veteran also described her scars extensively as well as the ways in which her claimed disabilities affected her ability to use a mouse at work.

In September 2015, the Veteran submitted a statement, via VA FORM 21-41-38.  In pertinent part, she wrote that surgery to her right thumb, right wrist, and right ring finger took place at G. L. Naval Hospital.  She noted that her medical records are under her ex-husband's social security number because she was dependent upon him at the time.  She claimed that surgery took place in early 1992 (sometime between February and April), while her ex-husband served in the U.S. Marine Corp at a nearby base.

In an August 2015 response to a VA request for information through the Personnel Information Exchange System (PIES), the National Personnel Records Center (NPRC) provided that the Veteran's allegation concerning clinical records for right thumb tendon transfer surgery occurring from February 1, 1992 to April 1, 1992 at the G. L. Naval Hospital had been investigated.  NPRC reported that there were no records found from 1992 at G. L. Naval Hospital.

In January 2016, VA sent a letter to the Veteran concerning the present status of her claims.  The letter conveyed that a determination had been made concerning the Veteran's treatment at the G. L. Naval Hospital for a right thumb disability, to include surgical reports for right thumb tendon transfer and partial fusion performed in either February 1992 or March 1992.  In short, all efforts to obtain these treatment and surgical reports had been exhausted, and further attempts to obtain them would be futile.  The letter further delineated the specific steps that had been undertaken to obtain the reports, all to no avail.  The letter requested that the Veteran provide any other relevant evidence or information that she felt would support her claim, to include lay buddy statements.  Moreover, if the Veteran could not submit records, she was asked to advise VA of possible locations of the reports.

In June 2016, the Veteran was afforded a VA opinion.  A VA physician reviewed the claims file and incorporated references to relevant evidence of record in the formulation of his medical opinion.

Based on his review, the VA physician opined that it is less likely than not that the traumatic injury to the Veteran's right thumb during her active military service, diagnosed as a chip fracture at the DIP joint and collateral ligament and right collateral ligament tear of right IP of thumb, both assessed as healed upon orthopedic evaluation, permanently worsened beyond normal progression, the Veteran's preexisting right thumb FPL tendon injury, and are not secondary to her in-service healed chip fracture at the DIP joint and collateral ligament and healed right collateral ligament tear right IP of the thumb.

As to the Veteran's claim of scars as secondary to the right thumb disability, the physician opined that the wrist, right fourth finger and right thumb scars are the result of the Veteran's "original," preexisting laceration of her right thumb and forefinger, and the surgery performed in 1992, when the Veteran was a dependent, in an attempt to repair her preexisting right thumb FPL tendon injury.  In short, they are not secondary to her in-service healed chip fracture at the DIP joint and collateral ligament and healed right collateral ligament tear right IP of the thumb.

This physician provided extensive rationales for his opinions.  As summarized, he noted that the Veteran entered service with a preexisting traumatic injury to her right thumb suffered at age 14.  At this time, she severed the FPL tendon of her right thumb and had scars and the inability to flex the distal phalanx of her right thumb when she entered service, as noted in the Induction Examination.

During service, the Veteran suffered another traumatic injury to her right thumb when it was smashed between two racquets in February 1987.  A fracture was suspected, but not visualized in initial x-ray imaging.  Subsequent x-ray imaging revealed a chip fracture at the DIP joint of the right thumb.  An orthopedic consultation diagnosed healed right collateral ligament tear right IP of the thumb, with calcification at the RCL area noted in x-ray imaging, and the "old" FPL rupture.  The Veteran separated from service without surgical repair of her preexisting right FPL tendon injury.

Furthermore, according to the Veteran's account, as a dependent, she underwent an attempted repair of her right FPL with a tendon transfer from her ring finger to her thumb in 1992.  Examination in December 2002 found healed right thumb and right ring finger scars; adequate motion; and adequate sensation.  No evidence of dysfunction was present.  Upon examination in January 2012, the Veteran was found to have loss of function, which the examiner opined related to the Veteran's pre-existing injury to the FPL of her right thumb, and not the unrelated healed right collateral ligament and chip fracture of the right thumb suffered during service.

In July 2017, a VA representative noted, via VA FORM 3101, that the Veteran had called the RO.  The Veteran stated that she thought that her ex-spouse had her surgical records because she was a dependent at the time.  The Veteran further stated that she would contact NPRC to ascertain whether they could obtain the claimed surgical records.  The evidence of record does not include information about the Veteran's contact with NPRC.  Other than this telephonic contact and a subsequent telephonic contact, discussed below, the Veteran has neither provided records from G. L. Naval Hospital from any period nor evidence to support her claim as to dependent-status surgery.  "The duty to assist is not always a one-way street.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In a July 2017, VA requested through PIES the Veteran's dependent medical records from G. L. Naval Hospital for right thumb, right wrist, and right finger from January 1, 1991 to December 1991 and from January 1, 1992 to December 21, February 1, 1992 to April 1, 1992 from her ex-husband's file.  NPRC responded that a search revealed that there were no records to this effect for either time frame in her ex-husband's files.

In September 2017, VA wrote to the Veteran and indicated that all additional attempts to obtain her records from G. L. Naval Hospital had been exhausted and that further attempts to obtain the records would be futile.  Again, the Veteran was asked to submit any available records or relevant information or evidence to support her claim about surgery. 

In January 2018, a VA representative noted, via VA FORM 3101, that the Veteran had called to ascertain whether VA had obtained her dependent records from her ex-husband's file.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for a right thumb disability injury is not warranted.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-4 (1994). 

Here, the Board notes that the Induction Medical Examination disclosed that her upper extremities were not normal, reporting that she could not flex her right thumb.  She also reported that she had an injury which resulted in the need for stiches on her right thumb and right forefinger, indicating that her scars were proximately due to or a result of an-service right thumb disability.   The Board also notes here that the Veteran's December 1988 Separation Examination only took note of the marks and scars on her upper extremities; there are no notations that this finding differed from that of her Induction Examination.

To the extent that there are lay opinions of the Veteran, linking the Veteran's claimed right thumb injury to an in-service event, the Board finds that the probative value of the Veteran's lay assertions are outweighed by the clinical evidence of record, which is entitled to greater probative weight.  The Veteran is competent to testify as to her symptoms and observations. See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a Veteran's particular disability is the type of disability for which lay evidence is competent);  see also Jandreauv. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

However, the Board has weighed the Veteran's statements and finds her statements made in connection with her claim for VA compensation benefits to be of minimal probative value.  The Veteran's lay assertions are outweighed by the June 2016 VA physician's observations and reasoned conclusions that the traumatic injury to the Veteran's right thumb during her active military service, diagnosed as a chip fracture at the DIP joint and collateral ligament and right collateral ligament tear of right IP of thumb (both assessed as fully healed upon orthopedic evaluation in April 1987) had not aggravated or permanently worsened beyond normal progression the Veteran's preexisting right thumb FPL tendon injury.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include the qualifications of the person opining).  Thus, the Veteran the evidence shows that the Veteran's oi-service injury was acute and transitory; the supemimposed right thumb injuryhad resolved fully at the time of the Veteran's separation from service.

The Board also notes here that the Veteran has contended that in-service right thumb fracture and associated tendon rupture necessitated post-service corrective surgery.  As noted above, the RO exhausted efforts to obtain the claimed surgical records from the G. L. Naval Hospital for both the entirety of 1991 and the entirety of 1992.  The June 2016 VA physician opined that the RCL tear of the IP of the Veteran's right thumb-which resulted from the Veteran's right thumb trauma in February 1987-was assessed as healed upon an in-service orthopedic evaluation in April 1987.  As noted by the January 2012 VA examiner, even though 1992 operative records were not available in the claims file, the medical evidence suggests that the Veteran would undergo a tendon transfer to repair her old-prior to service-FPL rupture.  

Turning to the Veteran's second claim, the Board finds that the evidence of record under the laws and regulations as set forth above does not warrant service connection for scars of the right wrist, right finger, and right thumb as secondary to right thumb disability (or any service-connected disease or injury).

As noted above, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2017);  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board has considered all of the Veteran's service-connected diseases and injuries.  At present, the Veteran is service-connected for major depressive disorder and other specified disorder with panic attacks.  As discussed above, the Board finds that service connection for a right thumb disability injury is not warranted.  Therefore, entitlement to service connection for scars of the right wrist, right finger, and right thumb as secondary to a right thumb disability is foreclosed as a matter of law.

In sum, the record establishes that the appellant had a defect of the right thumb identified at induction.  Therefore, the presumption of soundness does not attach.  During service, there was another injury to the thumb, a superimposed injury.  However, the most probative evidence establishes that such superimposed injury resolved and resulted in no separate disability or aggravation of the pre-service thumb impairment.  We conclude that, the pre-service right thumb disability did not increase in severity during service and there was no aggravation.


The preponderance of evidence is against the Veteran's claims and there is no doubt to be resolved.  



ORDER

Service connection for a right thumb disability is denied.

Service connection for scars of the right wrist, right finger, and right thumb as secondary to a right thumb disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


